 In the Matter Of PASS & SEYMOUR, INC.andDISTRICT 50, UNITED'MINE WORKERS OF AMERICACase No. 3-R-11054.-Decided October11, 1945Bond, S'choeneckct ping,byMr. LyleHornbeck-,,ofSyracuse, N. Y.,for the Company.Mr. FrankPodsiodlikandMr. Andrew Hizmey,of Syracuse,'N. Y.,'for the Union.Mr. John E.Lawyer,of counsel to the Board.'DECISIONAND'DIRECTION OF ELECTIONSTATEMENTOPTHECASE,Upon petition duly filed by District 50, United ' Mine Workers ofAmerica, herein called the' Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofPass & Seymour, Inc., Solvay, New York, herein called the Company,the National, Labor Relations Board provided for an appropriatehearing upon due notice before'Eugene von Wellsheim, Trial Exam-mer.The hearing was held at Syracuse, New York; on August 3,1945.The Company and the Union appeared at-and participated inthe hearing, and all parties were afforded full opportunity to beheard, to , examine ,and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board. - '.Upon the entire record in the case, the Board makes the following:,FINDINGS 'OF FACT1.THE BUSINESS OF THE COMPANYPass & Seymour, Inc:; a New York corporation, h'as its principaloffice and plant at Solvay, New York, where it is engaged in,the'manu-,facture of 'electric wiring devices and- insulators.During the periodfrom July 1,,1944, to June 30, 1945, the Company used at its Solvay,64 N L. R B., No. 10.51I 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York, plant raw materials 'of a value exceeding $250,000, ofwhich approximately 80 percent was obtained from points outsidethe State of New York. During the same period, the Company manu-factured at its Solvay, New York, plant finished products of a valueexceeding $250,000, of which approximately 80 percent was shippedto,points outside the State.The Company admits that 'it is engagedin commerce within the meaning of the National Labor Relations Act.IiII.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labor organizationadmitting, to membership employees.of the ,Company.III.THE QUESTION CON,GERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of the employees involved herein untilsuch time as it is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate..We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) acid Section 2 (6) and, (7)'.of the'Act. ' 'IV.' THE APPROPRIATE UNITWe find, iii substantial accordance with the agreement of the parties,that all production and maintenance employees of the Company, includ-ing watchmen and model makers, but excluding office and clerical em-ployees,,clerks in the shipping department, timekeepers,' foremen'sclerks, production control clerks, nurses, personnel department clerks;German War Prisoners,2 engineers and draftsmen (exclusive of the so-called engineers in the powerhouse), expeditors or stock chasers, execu-tives, working foremen, assistant foremen, foremen, and all other super-visory employees-with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.3'The Field Examiner reported that the Union presented 204 authorization cards, andthat there are approximately 444 employees in the appropriate unit.2German War Prisoners are employed intermittently by the Company and are merelycasual workers'The unit found above is substantially the same as that found appropriate in a priorproceedingSeeMatter of Pass & Seymour, Inc,51 N L.R B. 1135. PASS & SEYMOUR, INC.V.THE DETERMINATION OF REPRESENTATIVES53We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection. .DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pass &-Seymour,Inc., Solvay,New York, an election by'secret ballot^shall-be conductedas early as possible, but not later than thirty(30) days from the date ofthisDirection,under the direction and supervision of the RegionalDirector for the Third Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations,among the employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls,but excluding any who have.since quitor been discharged for, cause and have not been rehired or reinstated'prior to the date of the election,to determine whether or not they desireto be represented by District 50, United Mine Workers of America, forthe purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election. '1